The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites the limitation "said payload" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the main element" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weiss et al. (EP 1906830, hereinafter “Weiss”).
As to Claim 1, Weiss discloses an in-vivo insertable device “capsule” (8) in [0054] and Fig. 2, which is insertable into an at least partially hollow organ of a human or animal, comprising:
a housing (12) in [0037]-[0038] and Fig. 1 formed of a material “suitable material” in [0039] and being of a contour which enable it to be inserted into an at least partially hollow organ of a human or animal;
an operative portion (the interior as shown in Fig. 2) disposed within said housing;
at least one device-retaining element (10) in [0050] having three operational states:
	a first retracted state “collapsed or otherwise tightly packed” in [0037] prior to and during insertion “during insertion” in [0037] of said device;
	a second expanded state “expanded form” in [0037] operative to retain said operative portion within the at least partially hollow organ “upon reaching a particular location” in [0037]; and
	a third disassembled state “disassembled” in [0051] that enables said device to be naturally evacuated from the at least partially hollow organ,
said in-vivo insertable device being characterized in that it includes at least two mutually redundant, mutually diverse and mutually independently operative disassembly mechanisms “disassembly mechanism” in [0050] that is in response to a command and additionally after a pre-programmed time interval or other suitable condition which cause said at least one device-retaining element to shift to said third disassembled state.
As to Claim 2, Weiss discloses an in-vivo insertable device according to claim 1 and wherein said at least one device-retaining element comprises at least two device-retaining elements as illustrated by (52) in Fig. 2 and described via (102, 102A, 109, 109A) in [0063] and wherein said at least two mutually redundant, mutually diverse and mutually independently operative disassembly mechanisms cause said at least two device-retaining elements to shift from said second expanded state to said third disassembled state simultaneously as described in [0050].
As to Claim 3, Weiss discloses an in-vivo insertable device according to claim 1 and wherein said at least one device-retaining element comprises a first remotely actuable mechanism “in response to a command” in [0050] and a second automatically operable mechanism “after a pre-programmed time interval or other suitable condition” in [0050].
As to Claim 5, Weiss discloses an in-vivo insertable device according to claim 3 and wherein said first remotely actuable mechanism includes an electromagnetic actuator via controller in [0067].
As to Claim 6, Weiss discloses an in-vivo insertable device according to claim 3 and wherein said first remotely actuable device includes a heat responsive shape changing element “SMA” in [0065] and [0088].
As to Claim 7, Weiss discloses an in-vivo insertable device according to claim 3 and wherein said first remotely operable mechanism is actuatable by a remote controller “external console” in [0100] outside of said human or animal.
As to Claim 8, Weiss discloses an in-vivo insertable device according to claim 3 and wherein said second automatically operable mechanism is actuable by a controller “controller” in [0088] included within said operative portion in accordance with a preplanned program.
As to Claim 9, Weiss discloses an in-vivo insertable device according to claim 3 and wherein said first remotely actuable device includes a heat responsive displaceable element “SMA” in [0065] and [0088] having a shape memory, which undergoes heating in response to remote actuation.
As to Claim 10, Weiss discloses an in-vivo insertable device according to claim 9 and wherein in said first remotely actuable mechanism said heating is achieved by connecting electric contacts directly to said heat responsive displaceable element having a shape memory, which serves also as a heating element by electric heating in [0088].
As to Claim 11, Weiss discloses an in-vivo insertable device according to claim 1 and wherein at least one of said at least two mutually redundant, mutually diverse and mutually independently operative disassembly mechanisms employ at least one of magnetic forces, electric current by applying a different voltage in [0094], electrostatic forces, external pressure and a heating element by electric heating in [0088].
As to Claim 12, Weiss discloses an in-vivo insertable device according to claim 9 and wherein said heating is triggered by a controller by electric heating in [0088] and achieved by connecting batteries (48) in [0060], located in said payload, to said heat responsive displaceable element.
As to Claim 13, Weiss discloses an in-vivo insertable device according to claim 1 and wherein all dissembled elements of said device are formed with rounded and smooth edges as shown in Fig. 2 so that they will not harm any parts of a hollow organ during evacuation.
As to Claim 14, Weiss discloses an in-vivo insertable device according to claim 3 and wherein at least one of said at least two mutually redundant, mutually diverse and mutually independently operative disassembly mechanisms can be actuated via endoscopy in [0091]-[0092] and [0097]-[0099].
As to Claim 15, Weiss discloses an in-vivo insertable device according to claim 3 and wherein at least one of said at least two mutually redundant, mutually diverse and mutually independently operative disassembly mechanisms comprises at least one of a split band (610, 611) in [0085] and Fig. 8B and a connection part (612) in [0084] and Fig. 8B which holds said device retaining elements onto the main element, and which is operative when said at least one mechanism is actuated to release said device retaining elements, so that the device and all its parts are free to evacuate the hollow organ.
As to Claim 18, Weiss discloses an in-vivo insertable device “capsule” (8) in [0054] and Fig. 2, which is insertable into an at least partially hollow organ of a human or animal, comprising:
a housing (12) in [0037]-[0038] and Fig. 1 formed of a material “suitable material” in [0039] and being of a contour which enable it to be inserted into an at least partially hollow organ of a human or animal;
an operative portion (the interior as shown in Fig. 2) disposed within said housing; at least one device-retaining element having three operational states:
	a first retracted state “collapsed or otherwise tightly packed” in [0037] prior to and during insertion “during insertion” in [0037] of said device;
	a second expanded state “expanded form” in [0037] operative to retain said operative portion within the at least partially hollow organ “upon reaching a particular location” in [0037]; and
	a third disassembled state “disassembled” in [0051] that enables said device to be naturally evacuated from the at least partially hollow organ,
said in-vivo insertable device being characterized in that it includes at least two mutually redundant and mutually independently operative disassembly mechanisms “disassembly mechanism” in [0050] that is in response to a command and additionally after a pre-programmed time interval or other suitable condition which cause said at least one device-retaining element to shift to said third disassembled state.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Weiss and in further view of Tilson et al. (U.S. Publication 2019/0223710, hereinafter “Tilson”).
As to Claim 4, Weiss discloses an in-vivo insertable device according to claim 3, however does not specifically disclose a biodegradable material. Tilson teaches in the analogous field of endeavor of capsule endoscopy wherein shape memory material struts in [0011] is utilized with a biodegradable portion in [0083] and Figs. 24-26B. It would have been obvious to one of ordinary skill in the art at the time of invention to have provided in-vivo insertable device of Weiss with a biodegradable portion taught by Tilson in order to fulfill the same function with predictable results. 

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss and in further view of Dario et al. (U.S. Publication 2008/0091070, hereinafter “Dario”).
As to Claims 16 and 17, Weiss discloses an in-vivo insertable device according to claim 9, however does not specifically disclose a micro-wire or heating sheet. Dario teaches in the analogous field of endeavor of capsule endoscopy wherein SMA legs (6) in [0026]-[0027] and Fig. 3 are heated through a micro-wire (20, 21) in [0030] and Fig. 3. This evidences the level of ordinary mechanical skill in recognizing that heat transmission can involve intermediary structures. It would have been obvious to one of ordinary skill in the art at the time of invention to have provided the SMA arms of Weiss with micro-wires as taught by Dario in order to fulfill the same function with predictable results.
As to Claim 17 in particular, Dario also teaches the at least one of a heating micro-wire and a heating sheet is covered by flexible insulation cover (8) in [0029] and Fig. 3 made of one or more of plastic “biocompatible plastic material” in [0022], rubber, shrink tubing and vacuum deposited polymer coating.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the enclosed 892 form. 20110166416 and 20020055757 are cited to show similar capsule endoscopes. The prior art should be considered to define the claims over the art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B CHOU whose telephone number is (571) 270-3367.  The examiner can normally be reached on M-F 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM  CHOU/
Examiner, Art Unit 3795



/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795